157 F.2d 1012 (1946)
PORTER, Price Administrator,
v.
AMERICAN DISTILLING CO., Inc., et al.
No. 23, Docket 20249.
Circuit Court of Appeals, Second Circuit.
November 4, 1946.
Albert M. Dreyer, Sol., George Moncharsh, Deputy Administrator for Enforcement, Milton Klein, Director, Litigation Division, David London, Chief, Appellate Branch, and Ernest Cook, Atty., Office of Price Administration, all of Washington, D. C., Kenneth Fisher, Regional Litigation Atty., and William Sardell, Chief, Opinion and Research Branch, Office of Price Administration, both of New York City, of plaintiff-appellant, Paul Porter.
John J. Burns and Reed, Truslow, Crane & deGive, all of New York City (John J. Burns and William G. Mulligan, both of New York City, of counsel), for defendant-appellee, American Distilling Co.
William B. Herlands, of New York City (William B. Herlands and Herbert S. Herlands, both of New York City, of counsel), for defendants-appellees, Russell R. Brown, Henry C. Cole, Sam Rothberg, Thomas S. Brown, Stewart M. Seymour, and William H. Damour.
Edwin M. Slote, of New York City (Max E. Lynne, of New York City, of counsel), for defendant-appellee Peter E. Siskind.
Garey, Desvernine & Kissam, of New York City (Jacob J. Rosenblum, Wm. Francis Corson, and Abraham Hornstein, all of New York City, of counsel), for defendants-appellees Stanhope Foster and Samuel L. Westerman individually, and Stanhope Foster, Samuel L. Westerman, and Sidney Kessler, as copartners doing business as Foster & Co.
Powers, Kaplan & Berger, of New York City (Samuel A. Berger, of New York City, of counsel), for defendant-appellee Sidney Kessler, individually.
Before AUGUSTUS N. HAND, CHASE, and CLARK, Circuit Judges.
PER CURIAM.
The dismissal of Count 3 only affected certain of the many defendants who were sued jointly upon that count. The orders left Count 3 undisposed of as to various other defendants sued jointly and were not therefore final and hence not appealable. Hohorst v. Hamburg-American Packet Co., 148 U.S. 262, 13 S. Ct. 590, 37 L. Ed. 443. Studer v. Moore, 2 Cir., 153 F.2d 902; Hunteman v. New Orleans Public Service, 5 Cir., 119 F.2d 465; cf. Reeves v. Beardall, 316 U.S. 283, 286, 62 S. Ct. 1085, 86 L. Ed. 1478.
Appeals dismissed.